Case 1:21-cv-00165-DLC Document 29-30 Filed 02/23/21 Page 1 of 6




              EXHIBIT DD
2/23/2021                                             Case 1:21-cv-00165-DLC           Document
                                                                 Scientific Brief: Community Use of Cloth29-30     Filed the
                                                                                                          Masks to Control 02/23/21      Page 2 |of
                                                                                                                             Spread of SARS-CoV-2   6
                                                                                                                                                  CDC




        COVID-19


     Scienti c Brief: Community Use of Cloth Masks to Control
     the Spread of SARS-CoV-2
     Updated Nov. 20, 2020                    Print




     Background
     SARS-CoV-2 infection is transmitted predominately by respiratory droplets generated when people cough, sneeze, sing, talk,
     or breathe. CDC recommends community use of masks, speci cally non-valved multi-layer cloth masks, to prevent
     transmission of SARS-CoV-2. Masks are primarily intended to reduce the emission of virus-laden droplets (“source control”),
     which is especially relevant for asymptomatic or presymptomatic infected wearers who feel well and may be unaware of their
     infectiousness to others, and who are estimated to account for more than 50% of transmissions.1,2 Masks also help reduce
     inhalation of these droplets by the wearer (“ ltration for personal protection”). The community bene t of masking for SARS-
     CoV-2 control is due to the combination of these e ects; individual prevention bene t increases with increasing numbers of
     people using masks consistently and correctly.



     Source Control to Block Exhaled Virus
     Multi-layer cloth masks block release of exhaled respiratory particles into the environment,3-6 along with the microorganisms
     these particles carry.7,8 Cloth masks not only e ectively block most large droplets (i.e., 20-30 microns and larger)9 but they
     can also block the exhalation of ne droplets and particles (also often referred to as aerosols) smaller than 10 microns ;3,5
     which increase in number with the volume of speech10-12 and speci c types of phonation.13 Multi-layer cloth masks can both
     block up to 50-70% of these ne droplets and particles3,14 and limit the forward spread of those that are not captured.5,6,15,16
     Upwards of 80% blockage has been achieved in human experiments that have measured blocking of all respiratory droplets,4
     with cloth masks in some studies performing on par with surgical masks as barriers for source control.3,9,14



     Filtration for Personal Protection
     Studies demonstrate that cloth mask materials can also reduce wearers’ exposure to infectious droplets through ltration,
     including ltration of ne droplets and particles less than 10 microns. The relative ltration e ectiveness of various masks has
     varied widely across studies, in large part due to variation in experimental design and particle sizes analyzed. Multiple layers
     of cloth with higher thread counts have demonstrated superior performance compared to single layers of cloth with lower
     thread counts, in some cases ltering nearly 50% of ne particles less than 1 micron .14,17-29 Some materials (e.g.,
     polypropylene) may enhance ltering e ectiveness by generating triboelectric charge (a form of static electricity) that
     enhances capture of charged particles18,30 while others (e.g., silk) may help repel moist droplets31 and reduce fabric wetting
     and thus maintain breathability and comfort.



     Human Studies of Masking and SARS-CoV-2 Transmission
     Data regarding the “real-world” e ectiveness of community masking are limited to observational and epidemiological studies.

         ●   An investigation of a high-exposure event, in which 2 symptomatically ill hair stylists interacted for an average of 15
             minutes with each of 139 clients during an 8-day period, found that none of the 67 clients who subsequently consented
             to an interview and testing developed infection. The stylists and all clients universally wore masks in the salon as
             required by local ordinance and company policy at the time.32


https://www.cdc.gov/coronavirus/2019-ncov/more/masking-science-sars-cov2.html                                                                           1/5
2/23/2021                                           Case 1:21-cv-00165-DLC           Document
                                                               Scientific Brief: Community Use of Cloth29-30     Filed the
                                                                                                        Masks to Control 02/23/21      Page 3 |of
                                                                                                                           Spread of SARS-CoV-2   6
                                                                                                                                                CDC



         ●    In a study of 124 Beijing households with > 1 laboratory-con rmed case of SARS-CoV-2 infection, mask use by the index
              patient and family contacts before the index patient developed symptoms reduced secondary transmission within the
              households by 79%.33
         ●    A retrospective case-control study from Thailand documented that, among more than 1,000 persons interviewed as part
              of contact tracing investigations, those who reported having always worn a mask during high-risk exposures experienced
              a greater than 70% reduced risk of acquiring infection compared with persons who did not wear masks under these
              circumstances.34
         ●    A study of an outbreak aboard the USS Theodore Roosevelt, an environment notable for congregate living quarters and
              close working environments, found that use of face coverings on-board was associated with a 70% reduced risk.35
         ●    Investigations involving infected passengers aboard ights longer than 10 hours strongly suggest that masking
              prevented in- ight transmissions, as demonstrated by the absence of infection developing in other passengers and crew
              in the 14 days following exposure.36,37


     Seven studies have con rmed the bene t of universal masking in community level analyses: in a uni ed hospital system,38 a
      German city,39 a U.S. state,40 a panel of 15 U.S. states and Washington, D.C.,41,42 as well as both Canada43 and the U.S.44
     nationally. Each analysis demonstrated that, following directives from organizational and political leadership for universal
     masking, new infections fell signi cantly. Two of these studies42,44 and an additional analysis of data from 200 countries that
     included the U.S.45 also demonstrated reductions in mortality. An economic analysis using U.S. data found that, given these
     e ects, increasing universal masking by 15% could prevent the need for lockdowns and reduce associated losses of up to $1
     trillion or about 5% of gross domestic product.42



     Conclusions
     Experimental and epidemiological data support community masking to reduce the spread of SARS-CoV-2. The prevention
     bene t of masking is derived from the combination of source control and personal protection for the mask wearer. The
     relationship between source control and personal protection is likely complementary and possibly synergistic14, so that
     individual bene t increases with increasing community mask use. Further research is needed to expand the evidence base for
     the protective e ect of cloth masks and in particular to identify the combinations of materials that maximize both their
     blocking and ltering e ectiveness, as well as t, comfort, durability, and consumer appeal. Adopting universal masking
     policies can help avert future lockdowns, especially if combined with other non-pharmaceutical interventions such as social
     distancing, hand hygiene, and adequate ventilation.



     References
            1. Moghadas SM, Fitzpatrick MC, Sah P, et al. The implications of silent transmission for the control of COVID-19 outbreaks.
               Proc Natl Acad Sci U S A. 2020;117(30):17513-17515.10.1073/pnas.2008373117.
               https://www.ncbi.nlm.nih.gov/pubmed/32632012  .
            2. Johansson MA, Quandelacy TM, Kada S, et al. Controlling COVID-19 requires preventing SARS-CoV-2 transmission from
               people without symptoms. submitted. 2020.
            3. Lindsley WG, Blachere FM, Law BF, Beezhold DH, Noti JD. E cacy of face masks, neck gaiters and face shields for
               reducing the expulsion of simulated cough-generated aerosols. medRxiv. 2020.
               https://doi.org/10.1101/2020.10.05.20207241  .
            4. Fischer EP, Fischer MC, Grass D, Henrion I, Warren WS, Westman E. Low-cost measurement of face mask e cacy for
                ltering expelled droplets during speech. Sci Adv. 2020;6(36).10.1126/sciadv.abd3083.
               https://www.ncbi.nlm.nih.gov/pubmed/32917603  .
            5. Verma S, Dhanak M, Franken eld J. Visualizing the e ectiveness of face masks in obstructing respiratory jets. Phys Fluids
               (1994). 2020;32(6):061708.10.1063/5.0016018. https://www.ncbi.nlm.nih.gov/pubmed/32624649  .
            6. Bahl P, Bhattacharjee S, de Silva C, Chughtai AA, Doolan C, MacIntyre CR. Face coverings and mask to minimise droplet
               dispersion and aerosolisation: a video case study. Thorax. 2020;75(11):1024-1025.10.1136/thoraxjnl-2020-215748.
               https://www.ncbi.nlm.nih.gov/pubmed/32709611  .
            7. Davies A, Thompson KA, Giri K, Kafatos G, Walker J, Bennett A. Testing the e cacy of homemade masks: would they
               protect in an in uenza pandemic? Disaster Med Public Health Prep. 2013;7(4):413-418.10.1017/dmp.2013.43.
               https://www.ncbi.nlm.nih.gov/pubmed/24229526  .
            8. Leung NHL, Chu DKW, Shiu EYC, et al. Respiratory virus shedding in exhaled breath and e cacy of face masks. Nature
               Medicine. 2020;26(5):676-680.https://dx.doi.org/10.1038/s41591-020-0843-2  .

https://www.cdc.gov/coronavirus/2019-ncov/more/masking-science-sars-cov2.html                                                                         2/5
2/23/2021                                           Case 1:21-cv-00165-DLC           Document
                                                               Scientific Brief: Community Use of Cloth29-30     Filed the
                                                                                                        Masks to Control 02/23/21      Page 4 |of
                                                                                                                           Spread of SARS-CoV-2   6
                                                                                                                                                CDC




            9. Bandiera L., Pavar G., Pisetta G., et al. Face coverings and respiratory tract droplet dispersion. medRxiv.
               2020.10.1101/2020.08.11.20145086. https://doi.org/10.1101/2020.08.11.20145086  .
       10. Alsved M, Matamis A, Bohlin R, et al. Exhaled respiratory particles during singing and talking. Aerosol Sci Technol.
           2020.10.1080/02786826.2020.1812502.
       11. Asadi S, Wexler AS, Cappa CD, Barreda S, Bouvier NM, Ristenpart WD. Aerosol emission and superemission during
           human speech increase with voice loudness. Sci Rep. 2019;9(1):2348.10.1038/s41598-019-38808-z.
           https://www.ncbi.nlm.nih.gov/pubmed/30787335  .
       12. Morawska L., Johnson GR, Ristovski ZD, et al. Size distribution and sites of origin of droplets expelled from the human
           respiratory tract during expiratory activities. Aerosol Sci. 2009;40(3):256-269.
           https://www.sciencedirect.com/science/article/pii/S0021850208002036  .
       13. Abkarian M, Mendez S, Xue N, Yang F, Stone HA. Speech can produce jet-like transport relevant to asymptomatic
           spreading of virus. Proc Natl Acad Sci U S A. 2020;117(41):25237-25245.10.1073/pnas.2012156117.
           https://www.ncbi.nlm.nih.gov/pubmed/32978297  .
       14. Ueki H, Furusawa Y, Iwatsuki-Horimoto K, et al. E ectiveness of Face Masks in Preventing Airborne Transmission of SARS-
           CoV-2. mSphere. 2020;5(5).10.1128/mSphere.00637-20. https://www.ncbi.nlm.nih.gov/pubmed/33087517  .
       15. Rodriguez-Palacios A, Cominelli F, Basson AR, Pizarro TT, Ilic S. Textile Masks and Surface Covers-A Spray Simulation
           Method and a “Universal Droplet Reduction Model” Against Respiratory Pandemics. Front Med (Lausanne).
           2020;7:260.10.3389/fmed.2020.00260. https://www.ncbi.nlm.nih.gov/pubmed/32574342  .
       16. Viola I.M., Peterson B., Pisetta G., et al. Face coverings, aerosol dispersion and mitigation of virus transmission risk. 2020.
           https://arxiv.org/abs/2005.10720  .
       17. Rengasamy S, Eimer B, Sha er RE. Simple respiratory protection–evaluation of the ltration performance of cloth masks
           and common fabric materials against 20-1000 nm size particles. Ann Occup Hyg. 2010;54(7):789-
           798.10.1093/annhyg/meq044. https://www.ncbi.nlm.nih.gov/pubmed/20584862  .
       18. Konda A, Prakash A, Moss GA, Schmoldt M, Grant GD, Guha S. Aerosol Filtration E ciency of Common Fabrics Used in
           Respiratory Cloth Masks. ACS Nano. 2020;14(5):6339-6347.10.1021/acsnano.0c03252.
           https://www.ncbi.nlm.nih.gov/pubmed/32329337  .
       19. Long KD, Woodburn EV, Berg IC, Chen V, Scott WS. Measurement of ltration e ciencies of healthcare and consumer
           materials using modi ed respirator t tester setup. PLoS One. 2020;15(10):e0240499.10.1371/journal.pone.0240499.
           https://www.ncbi.nlm.nih.gov/pubmed/33048980  .
       20. O’Kelly E, Pirog S, Ward J, Clarkson PJ. Ability of fabric face mask materials to lter ultra ne particles at coughing velocity.
           BMJ Open. 2020;10(9):e039424.10.1136/bmjopen-2020-039424. https://www.ncbi.nlm.nih.gov/pubmed/32963071  .
       21. Aydin O, Emon B, Cheng S, Hong L, Chamorro LP, Saif MTA. Performance of fabrics for home-made masks against the
           spread of COVID-19 through droplets: A quantitative mechanistic study. Extreme Mech Lett.
           2020;40:100924.10.1016/j.eml.2020.100924. https://www.ncbi.nlm.nih.gov/pubmed/32835043  .
       22. Bhattacharjee S, Bahl P, Chughtai AA, MacIntyre CR. Last-resort strategies during mask shortages: optimal design
           features of cloth masks and decontamination of disposable masks during the COVID-19 pandemic. BMJ Open Respir Res.
           2020;7(1).10.1136/bmjresp-2020-000698. https://www.ncbi.nlm.nih.gov/pubmed/32913005  .
       23. Maurer L, Peris D, Kerl J, Guenther F, Koehler D, Dellweg D. Community Masks During the SARS-CoV-2 Pandemic:
           Filtration E cacy and Air Resistance. J Aerosol Med Pulm Drug Deliv. 2020.10.1089/jamp.2020.1635.
           https://www.ncbi.nlm.nih.gov/pubmed/32975460  .
       24. Hill WC, Hull MS, MacCuspie RI. Testing of Commercial Masks and Respirators and Cotton Mask Insert Materials using
           SARS-CoV-2 Virion-Sized Particulates: Comparison of Ideal Aerosol Filtration E ciency versus Fitted Filtration E ciency.
           Nano Lett. 2020;20(10):7642-7647.10.1021/acs.nanolett.0c03182. https://www.ncbi.nlm.nih.gov/pubmed/32986441  .
       25. Whiley H, Keerthirathne TP, Nisar MA, White MAF, Ross KE. Viral Filtration E ciency of Fabric Masks Compared with
           Surgical and N95 Masks. Pathogens. 2020;9(9).10.3390/pathogens9090762.
           https://www.ncbi.nlm.nih.gov/pubmed/32957638  .
       26. Hao W, Parasch A, Williams S, et al. Filtration performances of non-medical materials as candidates for manufacturing
           facemasks and respirators. Int J Hyg Environ Health. 2020;229:113582.10.1016/j.ijheh.2020.113582.
           https://www.ncbi.nlm.nih.gov/pubmed/32917368  .
       27. van der Sande M, Teunis P, Sabel R. Professional and home-made face masks reduce exposure to respiratory infections
           among the general population. PLoS One. 2008;3(7):e2618.10.1371/journal.pone.0002618.
           https://www.ncbi.nlm.nih.gov/pubmed/18612429  .
       28. Chu DK, Akl EA, Duda S, et al. Physical distancing, face masks, and eye protection to prevent person-to-person
           transmission of SARS-CoV-2 and COVID-19: a systematic review and meta-analysis. Lancet. 2020.10.1016/S0140-
https://www.cdc.gov/coronavirus/2019-ncov/more/masking-science-sars-cov2.html                                                                         3/5
2/23/2021                                           Case 1:21-cv-00165-DLC           Document
                                                               Scientific Brief: Community Use of Cloth29-30     Filed the
                                                                                                        Masks to Control 02/23/21      Page 5 |of
                                                                                                                           Spread of SARS-CoV-2   6
                                                                                                                                                CDC
                                                                                  y                                             y

             6736(20)31142-9. https://doi.org/10.1016/S0140-6736(20)31142-9  .
       29. Clase CM, Fu EL, Ashur A, et al. Forgotten Technology in the COVID-19 Pandemic: Filtration Properties of Cloth and Cloth
           Masks-A Narrative Review. Mayo Clin Proc. 2020;95(10):2204-2224.10.1016/j.mayocp.2020.07.020.
           https://www.ncbi.nlm.nih.gov/pubmed/33012350  .
       30. Zhao M, Liao L, Xiao W, et al. Household Materials Selection for Homemade Cloth Face Coverings and Their Filtration
           E ciency Enhancement with Triboelectric Charging. Nano Lett. 2020;20(7):5544-5552.10.1021/acs.nanolett.0c02211.
           https://www.ncbi.nlm.nih.gov/pubmed/32484683  .
       31. Parlin AF, Stratton SM, Culley TM, Guerra PA. A laboratory-based study examining the properties of silk fabric to evaluate
           its potential as a protective barrier for personal protective equipment and as a functional material for face coverings
           during the COVID-19 pandemic. PLoS One. 2020;15(9):e0239531.10.1371/journal.pone.0239531.
           https://www.ncbi.nlm.nih.gov/pubmed/32946526  .
       32. Hendrix MJ, Walde C, Findley K, Trotman R. Absence of Apparent Transmission of SARS-CoV-2 from Two Stylists After
           Exposure at a Hair Salon with a Universal Face Covering Policy – Spring eld, Missouri, May 2020. MMWR Morb Mortal
           Wkly Rep. 2020;69(28):930-932.10.15585/mmwr.mm6928e2. https://www.ncbi.nlm.nih.gov/pubmed/32673300  .
       33. Wang Y, Tian H, Zhang L, et al. Reduction of secondary transmission of SARS-CoV-2 in households by face mask use,
           disinfection and social distancing: a cohort study in Beijing, China. BMJ Glob Health. 2020;5(5).10.1136/bmjgh-2020-
           002794. https://www.ncbi.nlm.nih.gov/pubmed/32467353  .
       34. Doung-Ngern P, Suphanchaimat R, Panjangampatthana A, et al. Case-Control Study of Use of Personal Protective
           Measures and Risk for Severe Acute Respiratory Syndrome Coronavirus 2 Infection, Thailand. Emerg Infect Dis.
           2020;26(11).10.3201/eid2611.203003. https://www.ncbi.nlm.nih.gov/pubmed/32931726  .
       35. Payne DC, Smith-Je coat SE, Nowak G, et al. SARS-CoV-2 Infections and Serologic Responses from a Sample of U.S. Navy
           Service Members – USS Theodore Roosevelt, April 2020. MMWR Morb Mortal Wkly Rep. 2020;69(23):714-
           721.10.15585/mmwr.mm6923e4. https://www.ncbi.nlm.nih.gov/pubmed/32525850  .
       36. Schwartz KL, Murti M, Finkelstein M, et al. Lack of COVID-19 transmission on an international ight. Cmaj.
           2020;192(15):E410.10.1503/cmaj.75015. https://www.ncbi.nlm.nih.gov/pubmed/32392504  .
       37. Freedman DO, Wilder-Smith A. In- ight Transmission of SARS-CoV-2: a review of the attack rates and available data on
           the e cacy of face masks. J Travel Med. 2020.10.1093/jtm/taaa178. https://www.ncbi.nlm.nih.gov/pubmed/32975554 
           .
       38. Wang X, Ferro EG, Zhou G, Hashimoto D, Bhatt DL. Association Between Universal Masking in a Health Care System and
           SARS-CoV-2 Positivity Among Health Care Workers. JAMA. 2020.10.1001/jama.2020.12897.
           https://www.ncbi.nlm.nih.gov/pubmed/32663246  .
       39. Mitze T., Kosfeld R., Rode J., Wälde K. Face Masks Considerably Reduce COVID-19 Cases in Germany: A Synthetic Control
           Method Approach. IZA – Institute of Labor Economics (Germany);2020.ISSN: 2365-9793, DP No. 13319.
           http://ftp.iza.org/dp13319.pdf  
       40. Gallaway MS, Rigler J, Robinson S, et al. Trends in COVID-19 Incidence After Implementation of Mitigation Measures –
           Arizona, January 22-August 7, 2020. MMWR Morb Mortal Wkly Rep. 2020;69(40):1460-1463.10.15585/mmwr.mm6940e3.
           https://www.ncbi.nlm.nih.gov/pubmed/33031366  .
       41. Lyu W, Wehby GL. Community Use Of Face Masks And COVID-19: Evidence From A Natural Experiment Of State
           Mandates In The US. Health A (Millwood). 2020;39(8):1419-1425.10.1377/hltha .2020.00818.
           https://www.ncbi.nlm.nih.gov/pubmed/32543923  .
       42. Hatzius J, Struyven D, Rosenberg I. Face Masks and GDP. Goldman Sachs Research
           https://www.goldmansachs.com/insights/pages/face-masks-and-gdp.html  . Accessed July 8, 2020.
       43. Karaivanov A., Lu S.E., Shigeoka H., Chen C., Pamplona S. Face Masks, Public Policies And Slowing The Spread Of Covid-
           19: Evidence from Canada National Bureau Of Economic Research 2020.Working Paper 27891.
           http://www.nber.org/papers/w27891  .
       44. Chernozhukov V, Kasahara H, Schrimpf P. Causal Impact of Masks, Policies, Behavior on Early Covid-19 Pandemic in the
           U.S. medRxiv. 2020.10.1101/2020.05.27.20115139.
           http://medrxiv.org/content/early/2020/05/29/2020.05.27.20115139.abstract  .
       45. Le er CT, Ing EB, Lykins JD, Hogan MC, McKeown CA, Grzybowski A. Association of country-wide coronavirus mortality
           with demographics, testing, lockdowns, and public wearing of masks (updated August 4, 2020). medRxiv.
           2020.10.1101/2020.05.22.20109231. http://medrxiv.org/content/early/2020/05/25/2020.05.22.20109231.abstract  .

         More Information

https://www.cdc.gov/coronavirus/2019-ncov/more/masking-science-sars-cov2.html                                                                         4/5
2/23/2021                                           Case 1:21-cv-00165-DLC           Document
                                                               Scientific Brief: Community Use of Cloth29-30     Filed the
                                                                                                        Masks to Control 02/23/21      Page 6 |of
                                                                                                                           Spread of SARS-CoV-2   6
                                                                                                                                                CDC


            The Science of Masking to Control COVID-19  [PDF – 28 slides]



            The Science of Masking to Control COVID-19 (Abbreviated)  [PDF – 7 slides]



                                                                                                                                                      Last Updated Nov. 20, 2020




https://www.cdc.gov/coronavirus/2019-ncov/more/masking-science-sars-cov2.html                                                                                                      5/5
